 

NOTE

 

$200,000,000.00 August 19, 2013

 

For value received, the undersigned American Eagle Energy Corporation, a Nevada
corporation (“Borrower”), hereby promises to pay Morgan Stanley Capital Group
Inc. (“Payee”) the principal amount of Two Hundred Million Dollars
($200,000,000.00) or, if less, the aggregate outstanding principal amount of the
Loans (as defined in the Credit Agreement referred to below) made by the Payee
to Borrower, together with interest on the unpaid principal amount of the Loans
from the date of such Loans until such principal amount is paid in full, at such
interest rates, together with such fees, and at such times, as are specified in
the Credit Agreement.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Credit Agreement dated as of August __,
2013 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Borrower, the lenders party thereto (the “Lenders”), and Morgan Stanley Capital
Group Inc., as administrative agent for the Lenders (“Administrative Agent”).
Capitalized terms used in this Note that are defined in the Credit Agreement and
not otherwise defined in this Note have the meanings assigned to such terms in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of the Loans by the Payee to Borrower in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of Borrower resulting from each such Loan being evidenced by this
Note, and (b) contains provisions for acceleration of the maturity of this Note
upon the happening of certain Events of Default stated in the Credit Agreement
and for prepayments of principal prior to the maturity of this Note upon the
terms and conditions specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Administrative Agent at the location or address specified in writing
by Administrative Agent to Borrower in same day funds. The Payee shall record
payments of principal made under this Note, but no failure of the Payee to make
such recordings shall affect Borrower’s repayment obligations under this Note.

 

This Note is secured by the Security Instruments and guaranteed pursuant to the
terms of the Guaranties.

 

Except as specifically provided in the Credit Agreement, Borrower hereby waives
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights. In the event of any explicit or
implicit conflict between any provision of this Note and any provision of the
Credit Agreement, the terms of the Credit Agreement shall be controlling.

 

ThiS Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of new york.

 

This Note and the other Loan Documents represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.

 

There are no unwritten oral agreements among the parties.

 



 

 

 

 

  BORROWER:       AMERICAN EAGLE ENERGY CORPORATION         By:             
Name:       Title:    

 

Signature Page to Note

 

 

 